PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/750,620
Filing Date: 23 Jan 2020
Appellant(s): Click et al.



__________________
Michael Campbell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 02/04/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/172021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The 35 U.S.C. 112(b) and (d) rejections of claim 14 have been withdrawn. Appellant’s arguments were considered persuasive and is interpreted as Appellant argues in the Appeal Brief filed on 02/04/2022.

(2) Response to Argument
The issues on appeal are whether claims 1-5, 9-11, 13, 14, 16-21, and 23 were properly rejected under 35 U.S.C. 102(a)(1), or in the alternative under 35 U.S.C. 103, over Aschenbeck et al. (U.S. Publication 2017/0321423), and whether claims 6-8 were properly rejected under 35 U.S.C. 103 over Aschenbeck et al. in view of Belt et al. (U.S. Publication 2007/0042158). The Examiner maintains that the respective 35 U.S.C. 102(a)(1) and 103 rejections of claims 1-11, 13, 14, 16-21, and 23 of the Office Action on Appeal are proper. Appellant specifically argues the rejections of claims 1 and 9 but does not specifically argue the rejections of dependent claims 2-5, 10, 11, 13, 14, 16-

Aschenbeck et al. anticipate, or alternatively render obvious, an adhesion enhancing strip as defined in claims 1 and 9.

At issue are the limitations of claims 1 and 9 defining an adhesion enhancing strip that “does not include the plurality of granules” and “includes the asphalt coating material of the substrate” as defined in claim 1 or “includes at least a portion of the asphalt coating of the underlay substrate” as defined in claim 9 and is formed on the respective substrate. Paragraph 60 of the present specification discloses that the adhesion enhancing material can comprise a list of polymer materials that are used to increase “adhesion with the adhesive 1312 and/or the asphalt coating of the shingle” and which is to be applied to the asphalt coating material of the substrate of the shingle. Paragraph 61 of the present specification discloses another alternative embodiment where “the adhesion enhancing material 1310 comprises the coating asphalt itself, 
Appellant’s arguments on page 20 of the Appeal Brief that “the Office’s relying on Appellant’s specification for rejecting this feature is improper because it is based on improper hindsight reconstruction [emphasis in original]” is unpersuasive. Under MPEP In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012) (construing the term "electrochemical sensor" as "devoid of external connection cables or wires to connect to a sensor control unit" to be consistent with "the language of the claims and the specification"); In re Suitco Surface, Inc., 603 F.3d 1255, 1260-61, 94 USPQ2d 1640, 1644 (Fed. Cir. 2010) (construing the term "material for finishing the top surface of the floor" to mean "a clear, uniform layer on the top surface of a floor that is the final treatment or coating of a surface" to be consistent with "the express language of the claim and the specification"); Vitronics Corp. v. Conceptronic Inc., 90 F.3d 1576, 1583, 39 USPQ2d 1573, 1577 (Fed. Cir. 1996) (construing the term "solder reflow temperature" to mean "peak reflow temperature" of solder rather than the "liquidus temperature" of solder in order to remain consistent with the specification). The use of paragraphs 60 and 61 of the present specification within the rejections was not used for hindsight reasoning to modify the invention of Aschenbeck et al., such as to modify the areas around material #570 to not include granules as Appellant suggests, but rather were used to properly interpret the claim limitations and embodiments Appellant is attempting to define within the claims and how such limitations properly match to the structure and function of the prior art shingle of Aschenbeck et al. The asphalt coating on the substrate at the location of material #570 of figure 14 of Aschenbeck et al. alone can be considered to meet the limitations of an adhesion enhancing strip as defined in 
Appellant’s arguments on page 19 of the Appeal Brief that “the Office, in applying a similar rationale to that above, again has not demonstrated where in Aschenbeck it discloses its sealant 570 comprises the asphalt materials forming the substrate but not the granules of the asphalt materials [emphasis in original]” are also unpersuasive. Paragraph 59 of the present specification differentiates between “a layer of granules” and “a layer of particles or other material,” where the layer of granules is to be applied to the top surface of the substrates and the layer of particles, or backdust, is applied to a back side of the shingle. Such a broad interpretation of the terms “a plurality of granules” and “does not include the plurality of granules” within the claim limitations in view of such a paragraph of the present specification would thus mean that since Aschenbeck et al. disclose granules on a top surface thereof and a different layer of particles, or backdust, on a bottom surface of the shingle, such a plurality of granules are not provided on the bottom surface and thus such an adhesion enhancing strip would not include such a plurality of granules as defined. The rejection in the Office Action on Appeal instead took the narrower interpretation of “the plurality of granules” as including both granules and backdust on both the top and bottom surfaces. The Aschenbeck et al. reference even meets the narrower limitation for “a plurality of granules” since figure 33 of Aschenbeck et al. depicts such adhesive enhancing material #970 is to be directly attached to the asphalt coating of the substrate without any granules therebetween. Paragraph 179 of Aschenbeck et al. even discloses such 
Appellant suggestion that such a modification to Aschenbeck et al. to not include granules at such locations of the adhesion enhancing strip can only be done through hindsight reasoning is also unpersuasive. Such a modification of Aschenbeck et al. in the Office Action on Appeal takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was filed, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Since the Aschenbeck et al. reference itself provides knowledge of those within the level of ordinary skill in the art at the time the claimed invention was filed, such a modification to include no granules at the location of adhesion enhancing strip #570 of figure 14 would be a proper reconstruction of the claimed invention and not hindsight reasoning since Aschenbeck et al. teach such knowledge before the filing of the present invention. 
Aschenbeck et al. disclose an adhesion enhancing strip which can be considered the portion of the asphalt coating material of the substrate where element #570 is attached alone or such a portion of the asphalt coating material of the substrate along with element #570. Furthermore, such an area where the element #570 is located is inferred to not have granules placed thereon or would have been obvious to not have 



Respectfully submitted,
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635                                                                                                                                                                                                        
Conferees:
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635    
                                                                                                                                                                                                    /DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.